Citation Nr: 1743478	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-32 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right ankle sprain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for left ankle sprain.

3.  Entitlement to service connection for right ankle disability, to include recurrent sprain.

4.  Entitlement to service connection for left ankle disability, to include recurrent sprain.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to a compensable rating for onychomycosis toenails, bilateral feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part: denied the Veteran's petitions to reopen previously denied claims of service connection for left and right ankle disabilities; denied service connection for sleep apnea; and denied an increased (compensable) rating for onychomycosis toenails, bilateral feet. The Veteran filed a notice of disagreement (NOD) in February 2011. The RO issued a statement of the case (SOC) in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2013. Jurisdiction is currently with the Jackson RO.

The Board has expanded the Veteran's ankle claims to encompass all potential ankle disabilities. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As for the matter of representation, the Veteran was previously represented by Florida Department of Veterans Affairs. However, in March 2017, the Veteran executed a VA Form 21-22, Appointment of Individual as Claimant's Representative, in favor of Disabled American Veterans (thereby revoking the power of attorney in favor of Florida Department of Veterans Affairs, see 38 C.F.R. § 14.631(f)(1) (2016)). The Board recognizes the change in representation.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2017, and a copy of the hearing transcript is of record. 

In March and April of 2017, the Veteran submitted additional evidence directly to the Board, accompanied by waivers of local consideration. The waivers are contained in the VA claims file. See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The issues of entitlement to service connection for sleep apnea and left and right ankle disabilities, as well as a compensable rating for onychomycosis toenails are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied service connection for right and left ankle sprain; although notified of the denial in a January 2003 letter, the Veteran did not initiate an appeal, and no new and material evidence was received within the one year appeal period.

2.  New evidence added to the record since the November 2002 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for right and left ankle sprain, and, when considered along with other evidence of record, provides a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The November 2002 rating decision in which the RO denied claims for service connection for right and left ankle sprain is final. 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. New and material evidence has been received to reopen the service connection claims for right and left ankle sprain. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, in connection with the claims decided herein, VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this matter, given the fully favorable nature of the Board's decision granting the applications to reopen.

At the time of the prior denial and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

The record reflects the RO initially denied the Veteran service connection for right and left ankle sprains (claimed as bilateral weak ankles) in November 2002. The evidence then of record consisted of the Veteran's service treatment records (STRs) and a VA general medical examination report. The RO denied the claims, apparently based on a lack of current disability of either ankle.

After receiving notice of the denial, the Veteran did not file a notice of disagreement or submit new and material evidence within the one year appeal period. No further communication regarding the matters of his entitlement to service connection for a right or left ankle disability was received until December 2009, when VA received his claim for service connection for right and left ankle conditions.

Therefore, the November 2002 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. Notably, no pertinent exception to finality applies to the November 2002 rating decision. No new and material evidence pertinent to the matter of service connection for right or left ankle disability was received during the remainder of the appellate period following notice of the November 2002 rating decision.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new. This analysis is undertaken by comparing the newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, new evidence includes the Veteran's March 2017 Board hearing testimony and ongoing VA treatment records. This evidence suggests that the Veteran has current disabilities of the right and left ankles.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted. See Molloy v. Brown, 9 Vet. App. 513 (1996). Further, the language of 38 C.F.R. § 3.156 (a) creates a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110 (2010).

In sum, the Board finds that the additional evidence received since the March 1985 denial is new and material within the meaning of 38 C.F.R. § 3.156 (a), warranting reopening of service connection for right and left ankle sprain.







ORDER

The application to reopen the claim for service connection for right ankle sprain is granted.

The application to reopen the claim for service connection for left ankle sprain is granted.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal can be decided.

First, the Veteran has not yet been afforded an examination with etiological opinion regarding any of his claims for service connection. VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C.A. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

Regarding the claimed right ankle disability, STRs document frequent treatment for recurrent right ankle sprains. A September 1997 STR noted a diagnosis of sinus tarsi syndrome of the right ankle. Additionally, an in-service April 1998 x-ray revealed mild degenerative joint disease of the right ankle. However, following service, the June 2002 VA general medical examination only revealed a weak right ankle. Post-service treatment records from Eglin Air Force Base reflect ankle swelling, but no treatment records contain a diagnosed right ankle disability.

Regarding the claimed left ankle disability, STRs do not similarly document frequent sprains. However, a December 1991 STR noted that the Veteran complained of painful ankles. Additionally, a December 1993 x-ray of the left lower leg revealed mild degenerative spurring about the ankle joint. Post service, a May 2008 VA treatment record noted a chief complaint of left ankle pain for a few months. The Veteran reported that he started having left posterior ankle pain when he started exercising about 3 times a week. The examiner diagnosed left ankle sprain. Thereafter, a March 2017 VA treatment record noted ankle swelling.

During the March 2017 Board hearing, the Veteran testified that he has had continuous treatment for his ankles since service, and his doctors have told him that what he is currently suffering from now is related to service. See Board Hearing Transcript, p. 16-18. As the evidence shows treatment for right and left ankle problems in service, and given the Veteran's reports of continuous treatment for the ankles continuously since service, the Board finds that a VA examination and opinion is necessary to determine whether the Veteran has a current diagnosis (or diagnoses) of the ankles, and if so, whether any current diagnosis is related to service. McLendon, 20 Vet. App. at 81-86.

The Board also notes that, while the Veteran has asserted that his ankle disabilities began during service, there is evidence of record which suggests that his current ankle disabilities may be secondary to (caused or aggravated by) his service-connected bilateral flat feet (pes planus). Thus, the VA opinions obtained on remand should also address whether the Veteran's current ankle disabilities are caused or aggravated by his service-connected bilateral flat feet.

Regarding the claimed sleep apnea, the evidence of record contains a current diagnosis per sleep study performed in May 2004. A January 2005 treatment record indicated that the Veteran has had symptoms of fatigue during the day secondary to frequent waking at night "for years." Additionally, the Veteran's spouse submitted a statement regarding the Veteran's disordered sleeping "over the years." See April 2017 lay statement. Although the STRs do not reflect complaints of, or treatment for, difficulty sleeping or daytime fatigue, the Veteran claims that his work in the military was a contributing factor for his current sleep apnea. Specifically, he testified that he regularly worked a 12 hour night shift as a security police officer during service. See Board Hearing Transcript, p.19. He also previously stated that he believed his sleep apnea was related to his constant exposure to chemicals while performing duties as an aerospace ground equipment technician. See December 2009 statement in support of claim. The Veteran's DD Form 214 confirms that he served as a security journeyman for 4 years and 4 months, and as an aerospace ground equipment craftsman for 16 years and 6 months.

In sum, the evidence of record reflects a current diagnosis of sleep apnea, symptoms of disordered sleeping during and since service, and an in-service injury related to his military duties. Consequently, remand is warranted for an examination and opinion as to whether the Veteran's current sleep apnea is related to service. McLendon, 20 Vet. App. at 81-86.

Second, the Board finds that an additional examination for the Veteran's service-connected onychomycosis toenails, bilateral feet, is warranted. The Veteran was last afforded a VA skin disorders examination in April 2016. During the Board hearing, the Veteran testified that his condition had worsened since then. He also described flare-ups that occurred every month, and lasted between 5 days and a couple weeks. See Board Hearing Transcript, p. 9. The Board notes that the Veteran has not been examined during a flare-up. In light of the foregoing, a remand is required to conduct another VA examination during a flare-up, if possible. See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (in a case where a worsened condition lasted weeks or months, the Board may not rely on a medical examination performed during the inactive stage of veteran's fluctuating condition). 

All outstanding treatment records should also be secured upon remand.

Accordingly, these matters are REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

2. Obtain and associate with the claims file any outstanding VA and private treatment records. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3. Schedule the Veteran for VA orthopedic examination by a physician to determine the nature and etiology of any current left and right ankle disabilities.

A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided. The examiner should provide the following opinions:

a) Is it at least as likely as not (i.e., probability of 50 percent or more) that: i) a right ankle disability; and ii) a left ankle disability had its onset during service or is otherwise related to service?

b) If not, is it at least as likely as not that a right ankle disability; and ii) a left ankle disability was caused or aggravated by a service-connected disease or injury, including bilateral flat feet?

4. Schedule the Veteran for a VA sleep disorders examination to determine the nature and etiology of his sleep apnea.

All indicated studies should be performed. A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided. The examiner should provide the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's sleep apnea had its onset during service or is otherwise related to service, to include as a result of his military duties as a security police officer and an aerospace ground equipment technician?

5. Schedule the Veteran for an examination to assist in determining the current severity of his onychomycosis toenails, bilateral feet. The examination should be scheduled during a flare-up, if possible.  The examination should be conducted in accordance with the current disability benefits questionnaire.

All indicated studies should be performed. A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.

6. After any additional development is deemed necessary as a result of the actions taken in the preceding paragraphs, the issues of service connection for right and left ankle disabilities, sleep apnea, and a compensable rating for onychomycosis toenails, bilateral feet should be readjudicated. If any benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


